In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-023 CR

____________________


EX PARTE DERRICK J. NELSON




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 2041




MEMORANDUM OPINION (1)
	On January 18, 2005, the trial court denied Derrick Nelson's application for writ
of habeas corpus without conducting an evidentiary hearing or issuing the writ of habeas
corpus.  We questioned our jurisdiction over the appeal.  Nelson did not file a response.
	No appeal lies from the refusal to issue writ of habeas corpus unless the trial court
conducts an evidentiary hearing on the merits of the application.  Ex parte Hargett, 819
S.W.2d 866 (Tex. Crim. App. 1991); Noe v. State, 646 S.W.2d 230 (Tex. Crim. App.
1983).  The trial court did not issue a writ of habeas corpus, nor did the court conduct an
evidentiary hearing on the application for the writ.  Compare Ex parte Silva, 968 S.W.2d
367 (Tex. Crim. App. 1998); Ex parte McCullough, 966 S.W.2d 529 (Tex. Crim. App.
1998).  We hold we have no jurisdiction over this appeal.  Accordingly, it is ordered that
the appeal be dismissed for want of jurisdiction.
	APPEAL DISMISSED.
										PER CURIAM

Opinion Delivered April 13, 2005
Do Not Publish
Before Gaultney, Kreger and Horton, JJ.
1. Tex. R. App. P. 47.4.